350 Ill. App. 317 (1953)
112 N.E.2d 746
O.W. Lindberg, Appellant,
v.
L.V. Brandt and Alice C. Brandt, Appellees.
Gen. No. 45,851.
Illinois Appellate Court.
Opinion filed May 11, 1953.
Rehearing denied and additional opinion filed June 16, 1953.
Released for publication June 16, 1953.
John W. Bennett for appellant.
Cohon & Goldstein, for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FRIEND.
Opinion modified to read: Judgment reversed *318 and cause remanded with directions.
Petition for rehearing otherwise denied.
Not to be published in full.